Citation Nr: 9913061	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-43 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a personality 
disorder.

2. Entitlement to an increased rating for cognitive 
impairment with headaches, status post head trauma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1996 rating decision of the Regional Office (RO) 
which denied the veteran's claim for service connection for a 
personality disorder.  In addition, the RO granted service 
connection for cognitive impairment with headaches, status 
post head trauma, and assigned a 10 percent evaluation.  The 
veteran has continued to disagree with the rating assigned 
for this disability.  

By rating decision dated in September 1989, the RO denied the 
veteran's claim for service connection for a nervous 
condition.  He was notified of this decision and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  The Board notes that the current 
claim is for service connection for a personality disorder.  
In Ephraim v. Brown, F.3d 399, 402 (Fed. Cir. 1996), the 
United States Circuit Court of Appeals held that "a claim 
based on the diagnosis of a new mental disorder . . . states 
a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement."  
The Board, therefore, will consider the current claim without 
regard to finality of the previous determination.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").

The Board notes the record does not reflect that the RO 
considered the issue of entitlement to an extraschedular 
rating under the criteria of 38 C.F.R. § 3.321(b)(1) (1998) 
as to the service connected cognitive impairment with 
headaches, status post head trauma.  The question of 
extraschedular consideration has been determined to be a 
separate issue from the issue of a schedular rating 
evaluation.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  



On statements on appeal the veteran's has discussed his 
difficulties attempting to obtain and maintain employment.  
He has, in effect, raised the issue of extraschedular 
evaluation.  Therefore, the issue of entitlement to 
extraschedular consideration is referred to the RO for 
initial consideration and appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for a personality 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  The veteran's cognitive impairment is mild and is 
manifested by headaches and loss of memory.

3.  There is no clinical evidence of multi-infarct dementia 
due to brain trauma.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
personality disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2. A rating in excess of 10 percent for cognitive impairment 
with headaches, status post head trauma is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.124a, 4.132, Diagnostic Codes 8045, 9304 (as in 
effect prior to November 7, 1996), as amended by 38 C.F.R. 
§§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 (effective 
on November 7, 1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was seen in 
July 1975 and reported that he had been in a motor vehicle 
accident the previous night.  It was noted that he had been 
seen at the South Coast Community Hospital for a laceration 
of the scalp, which had been sutured at that facility.  An 
examination showed that the pupils were equal, round and 
reacted to light and accommodation.  The impression was 
status post motor vehicle accident with head laceration.  X-
ray studies of the skull were ordered.  The veteran was 
placed on no duty status for 24 hours.  

The veteran was seen three days later and complained of 
dizziness and headaches.  Both pupils were equal and 
reactive.  There was no nausea, vomiting, tingling in the 
extremities or loss of sensation.  It was subsequently 
reported that X-rays of the skull were within normal limits.  
The veteran was seen in early August 1975 and complained of 
dizziness and lethargy with his present medication for 
headaches.  Later that month, the veteran requested a 
psychiatric evaluation.  Still later in August 1975, the 
veteran complained of severe headaches and dizziness.  It was 
noted that he had been in a motor vehicle accident three to 
four weeks earlier.  No neurological problem was noted.  It 
was indicated that the headaches were associated, in part, 
with tension.  Anxiety and an immature personality were 
noted.  On examination in October 1975, neurologic and 
psychiatric evaluations were normal.

The veteran was hospitalized in a private facility in August 
1987.  It was reported that he had been in treatment on and 
off over the years for obsessional problems.  He stated that 
his stressors had been building since he left his job.  It 
was indicated that he had been treated at another facility in 
1986 with the diagnostic impressions of major depression, 
single episode and mixed personality disorder.  The date of 
onset was noted to be November 1986.  On the present 
admission, the diagnoses were adjustment disorder with 
depressed mood and obsessive compulsive disorder.  

In a statement dated in November 1987, a private physician 
noted that he had treated the veteran that month for a 
neurological evaluation.  The veteran stated that he had had 
at least 2 major head injuries with the first occurring in 
1974 or 1975 when he had fallen asleep behind the wheel and 
hit a tree.  He related that his head went through the 
windshield and that he had a long linear scalp laceration.  
He reported that he lost quite a bit of blood and for several 
hours was in and out of a coma.  

The veteran described another automobile accident which 
occurred in 1983 in which his head hit the dash in front.  He 
indicated that he was amnesic for events preceding the 
accident and essentially awakened the next day in the 
hospital.  Following an examination, the diagnostic 
assessment was that the veteran's neurological and general 
physical examinations were unremarkable.  The examiner noted 
that the veteran's history was rather complex and that he had 
experienced at least two rather significant head injuries.  

The veteran was seen in a private facility in February 1988.  
He related that he had a problem with obsessional thinking 
and that he used alcohol to self-medicate.  He indicated that 
he had had this problem for two or three years.  He noted 
that while he was in service, he spent time in the brig and 
would not conform.  He stated that, at times, he had become 
angry and was given medication.  He noted that he had 
unauthorized absences even though he felt that he had an 
excuse.  

The veteran further stated that when he did not get what he 
wanted in service, he started his own personal war against 
the Marine Corps.  His requests were denied.  He noted that 
he had received a head injury when he was in an automobile 
accident when he was driving drunk and had fallen asleep at 
the wheel.  He maintained that he had received an honorable 
discharge for emotional immaturity.  The diagnostic 
impressions were adjustment disorder with mixed emotional 
features, including anxiety and depression; rule out 
obsessional compulsive disorder; history of alcohol and 
cocaine abuse; and mixed personality disorder with anti-
social, narcissistic and compulsive traits.  

Department of Veterans Affairs (VA) outpatient treatment 
reports dated from 1986 to 1988 have been associated with the 
claims folder.  In October 1986, the veteran complained of a 
fear of going out of the house and a fear of impending doom.  
The veteran related that he had been given medication while 
in jail during service.  He said that it was for his temper.  
In February 1988, he complained of severe anxiety and 
obsessional behavior. 

The veteran was hospitalized in a VA facility from February 
to March 1988.  He reported that he had problems with alcohol 
while he was in service.  The pertinent diagnosis was alcohol 
dependence, continuous. 

On VA general medical examination in December 1988, the 
veteran stated that he had been given a general discharge for 
bad conduct and that he was unable to perform his duties.  He 
stated that his problem began with a head injury in July 1975 
when he was knocked out during a motor vehicle accident.  He 
had a laceration of the scalp, which was sutured.  

The veteran indicated that following this accident, he began 
having fits of rage and anger and that he had seizures which 
would start with hyperventilating and his body would cramp 
all over.  At times he had light sensitivity and exposure to 
flashing, blinking or changing light would cause brief 
blackouts of memory and headaches.  He described many other 
variations from normal in his conduct and behavior.  He 
indicated that since his discharge from service, he had been 
hospitalized for alcohol abuse.  He noted that he had been 
married three times and that his first two marriages ended 
when his wife left him because of his paranoid tirades of 
jealousy anger and just pitching a fit.  In summary, it was 
noted that the veteran had given a history of a head injury 
of undetermined severity.  

The veteran was afforded a VA neurological and psychiatric 
examination in January 1989.  The veteran stated that his 
head was split open in the in-service automobile accident.  
He stated that after the accident, he was given medication 
when he was having a rage attack.  

The veteran indicated that he had had a perfect service 
record until the accident and then his marks deteriorated.  
He related that he had been railroaded out of service by 
saying he was often on unauthorized absence and that he was 
not dressing correctly.  He noted that a psychiatrist told 
him in service that he had a behavioral disorder.  Following 
an examination, the examiner concluded that in light of an 
electroencephalogram abnormality and the veteran's complex 
history, a period of observation and evaluation was 
necessary.

VA medical records dated from 1990 to 1992 have been 
associated with the claims file.  These records reflect 
diagnoses including adjustment disorder with depressed mood; 
alcohol abuse; rule out major depression; obsessive 
compulsive disorder; antisocial personality disorder; organic 
affective disorder secondary to seizure disorder; and organic 
personality disorder, explosive type, secondary to head 
injury.  

By letter dated in September 1994, the Board for Correction 
of Naval Records indicated that it had reviewed the veteran's 
application for correction of his Naval record.  The Board 
found that the veteran had been discharged in October 1975 by 
reason of instability due to a diagnosed character and 
behavior disorder.  The veteran had received non-judicial 
punishment on three occasions during his enlistment and he 
did not meet the minimum criteria for an honorable discharge.  
Accordingly, his application had been denied.  

By letter dated in February 1995, the RO contacted the 
Southern Coast Medical Clinic, the facility in which the 
veteran was initially treated in service, in an attempt to 
obtain records of that treatment.  By memorandum in April 
1995, the veteran's representative noted the veteran had 
related the facility was under new management and that no 
records were available. 

In August 1995, a listing of in-service Offenses and 
Punishments was received.  This reflects that the veteran had 
unauthorized absences in April and August 1975, and disobeyed 
a lawful order in October 1975.    

The veteran was afforded a psychiatric examination by VA in 
January 1996 to determine whether his physical complaints 
were related to his psychiatric problems, whether his 
psychiatric problems were related to his physical complaints 
or neither.  The examiner reviewed the veteran's records.  It 
was noted that the veteran had been involved in a motor 
vehicle accident in July 1975.  The examiner indicated that 
the records substantiated that he went through the windshield 
of the vehicle and received a laceration on his scalp.  The 
veteran was in another vehicle accident in 1983.  He related 
that he continued to have headaches.  He described being 
depressed and having suicidal thoughts.  He stated that he 
did not sleep well.  

Following a mental status examination, the diagnoses were 
organic personality disorder, explosive type; alcohol and 
cocaine abuse in remission; and personality disorder, not 
otherwise specified.  The examiner commented that the records 
indicated the consistency of a diagnosis of personality 
disorder and routine reports of a heavy indulgence in cocaine 
and alcohol until fairly recently.  The examiner further 
commented that he was impressed that the veteran had 
consistently had a diagnosis of personality disorder before 
the question of organic brain syndrome was ever raised.  

It seemed to the examiner that it was much more likely that 
the veteran had an organic brain syndrome, more likely 
secondary to his alcohol and substance abuse than to the 
motor vehicle accidents.  The initial psychiatric report of 
1975 should have mentioned any symptoms at that time of 
organic brain syndrome, but these were not present.  The 
neuropsychological testing in December 1992 with findings of 
brain syndrome were really somewhat marginal.  It appeared 
the veteran had an organic brain syndrome of mild degree.  It 
was felt that the veteran's primary problem now, as it was in 
1975, was a personality disorder.  

A VA neurological examination was also conducted in January 
1996.  The veteran stated that he suffered a head injury in 
July 1975 when he was driving a friend's car.  He denied that 
alcohol was involved.  He stated that he was pulled over for 
speeding and given a warning, and then a couple of miles down 
the road, fell asleep.  

The veteran stated that he was unconscious at the time of 
impact and woke up with a bump.  He stated that he was 
bleeding profusely from the scalp wound.  He subsequently 
passed out.  He indicated that he was having significant 
struggles at that time in his life, both difficulty in 
service and with his wife.  He stated that the problems began 
shortly after the accident, but the examiner noted that one 
of the records of disciplinary action was dated prior to the 
motor vehicle accident.  The veteran further related that he 
was in and out of the brig and hospital, and that he was 
ultimately discharged in October 1975.  The veteran stated he 
had headaches which were occurring on a daily basis and were 
fairly incapacitating.  

The veteran often had headaches which were stimulated by 
sunlight and these occurred on the front of his head.  He 
noted that the headaches he was having on the daily 
continuous basis were occurring on the top of the head.  This 
was coinciding with the period of time when he was extremely 
tense and irritable and occasionally having paranoid thoughts 
with regard to his children.  The headaches themselves were 
bad enough at times that he stayed away from other people.  
He reported paranoid thoughts that people were trying to hurt 
him or plotting against him.  He reported being very anxious 
and uptight.  He stated that he had numerous anger outbursts 
and fights with people.  

On neurological examination, the veteran was alert and 
cooperative, although he appeared extremely tense.  He sat 
most of the time with his body in a rigid position and both 
arms with the hands clenched in fists which he occasionally 
opened and tightened immediately.  He looked over his 
shoulder in a flirtive fashion to see people moving up and 
down the hall.  He was very jumpy and had a mild tremor which 
worsened when he was more nervous.  His affect was somewhat 
wooden and he answered frequently in a very terse fashion.  
He was aware that his fear was not based on anything and 
described it as "crazy."  

The veteran's memory was four out of six objects at 5 
minutes.  He could repeat five digits forward and backward.  
Serial threes were done without mistakes.  He could not 
remember a phone-number.  An examination of the cranial 
nerves revealed that the discs were flat and fields were 
full.  

Extraocular movements were full.  He reported superimposed 
double vision in all fields of gaze.  There was no apparent 
dysmetria of the eyes and no nystagmus.  Rapid movements of 
the fingers, finger-to-nose and heel-to shin were all normal.  
The diagnosis was status post closed head trauma with the 
following residuals: mild cognitive impairment; some 
difficulty in short-term memory; seizure disorder with 
seizures that clinically appeared as absence seizures with 
photosensitivity; and headaches, which by history are post-
traumatic.  

The examiner noted that post-traumatic headaches are very 
common.  He stated that "[b]ehavioral disorders, closed head 
injuries can result in behavioral disturbance.  Usually this 
is associated with mild cognitive loss although that may be 
difficult to document and at times is absent.  Usually this 
is evidenced by anxiety type disorders.  The degree of 
paranoia present in this patient is unusual and also there 
appears to be a history of anger outbursts and violence that 
predated the head injury."  Accordingly, the examiner 
concluded that the behavioral problems (personality disorder) 
were not caused by the head injury.

The veteran has been granted service connection for cognitive 
impairment with headaches, status post head injury, evaluated 
as 10 percent disabling; and for absence seizure disorder, 
status post head trauma, evaluated as 10 percent disabling. 


I.  Entitlement to service connection for 
a personality disorder.

Criteria & Analysis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  



In this case, the veteran's statements concerning the onset 
and degree of severity of his personality disorder are 
sufficient to conclude that his claim is well grounded.  No 
further development is required in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Ordinarily, as noted above, service connection may not be 
granted for a personality disorder.  In this case, however, 
the veteran argues either that his personality disorder was 
caused or aggravated by the in-service head injury.  The 
Board does not dispute the fact that the veteran was involved 
in a motor vehicle accident in July 1975.  He had complaints 
of headaches and dizziness following the accident.  

It is significant to note that following the January 1996 VA 
examinations, one physician concluded that the veteran's 
organic brain syndrome was more likely secondary to his 
substance abuse than to the motor vehicle accident.  The 
examiner who conducted the neurological examination 
specifically addressed the question inherent in this case.  
That is, he opined that the veteran's personality disorder 
was not caused by the head injury.  

The veteran's personality disorder is not considered a 
disease or injury within applicable legislation.  See 
38 C.F.R. § 3.303(c).  However, when a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that "disability" as set forth in 38 U.S.C.A. § 1110 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  

Thus, when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Thus, the question currently before the Board 
is whether the veteran's service-connected disabilities 
aggravated his personality disorder.  

As noted above, the VA examiner specifically found that the 
veteran had demonstrated outbursts of anger and violence 
prior to the head injury.  The veteran has not provided any 
competent medical evidence which suggests that the 
personality disorder was made worse by the head injury.  
There is no basis, therefore, on which service connection may 
be granted.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that his personality disorder was either initially shown in 
service (and was due to the head injury) or was aggravated by 
his service-connected disabilities are neither competent nor 
probative of the issue in question.  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, in the 
absence of competent medical evidence linking the veteran's 
personality disorder to service or a service-connected 
disability, the Board finds no basis upon which to predicate 
a grant of entitlement to service connection for a 
personality disorder.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a personality disorder.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


II.  Entitlement to an initial evaluation 
in excess of 10 percent for cognitive 
impairment with headaches, status post 
head injury. 

Criteria & Analysis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of his service-connected cognitive impairment that 
are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  



VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Purely neurological disabilities of brain disease due to 
trauma, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g. 8045-8207).

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Diagnostic Code 8045.

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     


Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9304 (as in effect prior 
to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9403.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

The Board must next address whether the application of 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) on appeal would be in 
violation of Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  It is noted that Bernard expressly addressed 
circumstances in which statutory or regulatory provisions or 
analyses provided under the case law of the Court had not been 
considered by the agency of original jurisdiction.  

VAOPGCPREC 9-93 (O.G.C.  Prec. 9-93) does not fall explicitly 
into one of those categories.  Moreover, the opinion does not 
change the rating criteria provided by regulation; rather, it 
only construes what the term "definite" means.  

In this case, the appellant has been apprised of the governing 
law and regulations and has been provided adequate notice of 
the need to submit evidence or argument on the issue of 
entitlement to an increased rating for his psychiatric 
disorder.  The appellant has exercised his right to have a 
hearing.  The Board, therefore, finds that the veteran is not 
prejudiced by the application of VAOPGCPREC 9-93 (O.G.C. Prec. 
9-93).  With these considerations in mind, the Board will 
address the merits of the claim at issue.

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  The Board has therefore 
examined the two versions of the VA Schedule for Rating 
Disabilities in light of Karnas. 

The General Counsel of VA concluded that it would have to be 
determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under both 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as discussed above, those more 
favorable to him will be applied.  The Board cannot identify 
any harm to the veteran caused by such consideration.  See 
Bernard.

The recent VA neurological examination demonstrates that the 
veteran's cognitive impairment is manifested by headaches and 
loss of memory.  As noted above, under Diagnostic Code 8045, 
a 10 percent evaluation is the maximum rating which may be 
assigned under Diagnostic Code 9304 in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  No such findings have been made in this case.  In 
addition, it is significant to note that the examiner 
specifically concluded that the veteran's cognitive 
impairment is mild.  

The Board concludes that the veteran's statements regarding 
the severity of his disability are of less probative value 
than the medical findings on examination.  The Board finds, 
therefore, that the weight of the evidence is against the 
claim for an increased rating for cognitive impairment with 
headaches, status post head injury.  No question has been 
raised as to which of two evaluations would more properly 
classify the severity of the appellant's cognitive impairment 
with headaches, status post trauma.
38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for cognitive 
impairment with headaches, status post head trauma.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Matters

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's cognitive impairment with 
headaches, status post head trauma, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  

In the case at hand, the Board finds that a staged rating is 
not appropriate as the Board has already determined that the 
record does not support a grant of entitlement to an 
increased evaluation.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a personality disorder, 
the appeal is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for cognitive impairment with headaches, status post head 
trauma, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

